17-3049
     Dominick & Dickerson v. Deutsche Oel & Gas AG
                                   UNITED STATES COURT OF APPEALS 
                                       FOR THE SECOND CIRCUIT 
                                                   
                                          SUMMARY ORDER 
      
 RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER  JANUARY  1,  2007,  IS 
PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 
32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.    WHEN  CITING  A  SUMMARY 
ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
 THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE 
 NOTATION  ASUMMARY  ORDER@).    A  PARTY  CITING  TO  A  SUMMARY  ORDER 
 MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.   
      
 1         At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square, in the City of New York, on the 21st day of November, two thousand 
 4   eighteen. 
 5    
 6   PRESENT:   
 7                 JOHN M. WALKER, JR., 
 8                 DENNIS JACOBS, 
 9                 ROSEMARY S. POOLER, 
10                        Circuit Judges.   
11   __________________________________ 
12    
13   DOMINICK & DICKERMAN LLC, 
14    
15         Plaintiff–Appellant, 
16    
17         ‐v.‐                                                         17‐3049 
18                                                                   
19   DEUTSCHE OEL & GAS AG,   
20    
21         Defendant‐Appellee. 
22   __________________________________ 
 1    
 2   FOR PLAINTIFF‐APPELLANT:              William R. Fried, Herrick, Feinstein LLP, 
 3                                         New York, NY.   
 4    
 5   FOR DEFENDANT–APPELLEE:                 Brian A. Sutherland, Reed Smith LLP, San 
 6                                           Francisco, CA. 
 7                                           Joshua T. Newborn, Reed Smith LLP, 
 8                                           Pittsburgh, PA, on the brief. 
 9                                           Samuel Kadosh, Reed Smith LLP, New 
10                                           York, NY, on the brief.     
11                                                                 
12          Appeal from a judgment of the United States District Court for the 
13   Southern District of New York (Castel, J.). 
14           
15          UPON  DUE  CONSIDERATION,  IT  IS  HEREBY  ORDERED, 
16   ADJUDGED,  AND  DECREED  that  the  judgment  of  the  district  court  is 
17   AFFIRMED.   
18           
19          In this diversity case, Dominick & Dickerman LLC (“Dominick”) alleges 
20   that Deutsche Oel & Gas AG (“DOGAG”) breached a financial services 
21   agreement by failing to pay Dominick its fee, that DOGAG breached the implied 
22   covenant of good faith and fair dealing, and that DOGAG was unjustly enriched 
23   by its actions.    The United States District Court for the Southern District of New 
24   York (Castel, J.) denied Dominick’s motion for summary judgment, and 
25   subsequently granted DOGAG’s motion for summary judgment and entered 
26   judgment in favor of DOGAG.    Dominick appeals both orders.    We assume the 
27   parties’ familiarity with the underlying facts, the procedural history, and the 
28   issues presented for review.     

29          DOGAG is a German holding company whose subsidiaries engage in the 
30   development of natural gas and oil resources.    When one of its subsidiaries 
31   sought to develop an offshore production facility in Alaska, DOGAG engaged 
32   Dominick, an investment bank, to aid in procuring project financing.    Under 
33   their agreement, Dominick agreed to “use its commercially reasonable efforts to 
34   assist DOGAG to: (a) secure up to [$325 million] in primarily debt‐based funding 



                                              2
 1   . . . and, (b) undertake such other activities as the parties may from time‐to‐time 
 2   mutually agree and determine.”    JA 25.     

 3         Dominick sent an initial target list of potential investors to DOGAG and 
 4   eventually identified two potential investors who provided term sheets to 
 5   DOGAG for the funding.    However, DOGAG ultimately chose to accept 
 6   funding from an investor‐‐Energy Capital Partners (“ECP”)‐‐with whom 
 7   Dominick had never spoken.    DOGAG negotiated the terms of the funding with 
 8   ECP and closed the deal on its own.    Under Dominick’s reading of the 
 9   agreement, it was nevertheless entitled to a fee. DOGAG contended that it was 
10   not required to pay because Dominick did not assist in securing the funding.     

11           “We review a district court’s decision to grant summary judgment de novo, 
12   construing the evidence in the light most favorable to the party against which 
13   summary judgment was granted and drawing all reasonable inferences in its 
14   favor.” Sec. Plans, Inc. v. CUNA Mut. Ins. Socʹy, 769 F.3d 807, 815 (2d Cir. 2014) 
15   (quoting Wachovia Bank, N.A. v. VCG Special Opportunities Master Fund, Ltd., 
16   661 F.3d 164, 171 (2d Cir. 2011)).    When both parties have moved for summary 
17   judgment, we “assess each motion on its own merits” and “view the evidence in 
18   the light most favorable” to the non‐moving party.    Wachovia Bank, 661 F.3d at 
19   171.     

20          1.    The district court held that the agreement did not entitle Dominick to a 
21   fee for the funding provided by ECP on the ground that the agreement conferred 
22   on Dominick an exclusive agency, rather than an exclusive right to sell.    In other 
23   words, DOGAG was forbidden from hiring another broker to secure funding but 
24   retained the right to seek funding itself.    Because DOGAG ultimately secured 
25   funding from ECP through its own efforts, and not through Dominick or any 
26   other broker, the district court concluded that DOGAG was not required to pay 
27   Dominick a finder’s fee.     

28          We agree with the district court.    The agreement provides that it “shall be 
29   governed by and construed in accordance with the laws of the State of New 
30   York.”    JA 29.    Under New York law, “a contract giving rise to an exclusive 
31   right of sale must clearly and expressly provide that a commission is due upon 
      
                                               3 
          
 1   sale by the owner or exclude the owner from independently negotiating a sale.”   
 2   Morpheus Capital Advisors LLC v. UBS AG, 23 N.Y.3d 528, 535 (2014) (internal 
 3   quotation marks omitted).    Here, the agreement is one of exclusive agency 
 4   because it does not include such clear and express language. 

 5          Dominick’s arguments regarding the fee provision, including the clause 
 6   that provides that Dominick would receive half its fee if funding is procured 
 7   from any entity listed in “Schedule 1,” are unavailing because this section does 
 8   not expressly provide that Dominick is entitled to a fee if funding is procured by 
 9   DOGAG or that DOGAG is forbidden from independently seeking funding.   
10   Because the paragraph is silent, we cannot assume that the fee provision was 
11   intended to apply to funding procured by DOGAG alone.    That Dominick 
12   would receive a fee for “any funding” is not the type of clear and express 
13   statement envisioned by Morpheus to grant an exclusive right to sell.1    JA 26.   
14   This is particularly so where throughout the agreement the term “Funding” is 
15   used to denote funding that is procured by Dominick. 

16          Similarly, the provision allowing for circumstances under which Dominick 
17   would be entitled to a fee if a funding were closed in the 12‐month period 
18   following termination of the agreement does not provide that Dominick is 
19   entitled to a fee if such funding is procured solely by DOGAG, either during the 
20   term of the agreement or afterward.    In addition, such a provision is entirely 
21   consistent with an exclusive agency agreement.     

22          Dominick also asks the Court to look to parol evidence to determine the 
23   intent of the parties.    But the New York Court of Appeals has expressly 
24   “decline[d] these invitations in favor of a rule that” an exclusive right to sell is 
25   only created with an “unequivocal expression of intent by its own terms or by 

     1  Morpheus gave the following examples of sufficiently clear language: “a 
     Success Fee is payable regardless of whether the broker has actually procured the 
     Purchase Agreement”; “[the owner] will proceed only through the broker and 
     will not directly or through others negotiate the sale”; and “[the owner will] refer 
     all inquiries or offers to [the broker] for negotiation”.    23 N.Y.3d at 535 n.2 
     (internal quotation marks omitted).         
      
                                                4 
          
 1   necessary implication from its terms.”    Morpheus, 23 N.Y.2d at 535 (internal 
 2   quotation marks omitted).    In addition, where an agreement includes a merger 
 3   clause, as this one does, and is not ambiguous, parol evidence is not admissible.   
 4   See, e.g., Schron v. Troutman Sanders LLP, 20 N.Y.3d 430, 433–34 (2013). 

 5          2.    Dominick argues that DOGAG breached the implied covenant of good 
 6   faith and fair dealing in several respects: (a) by failing to disclose the deal with 
 7   ECP, (b) by failing to consider in good faith Dominick’s funding proposals, and 
 8   (c) by orally promising to pay Dominick the fee if the ECP deal closed.     

 9        Dominick’s first argument is foreclosed by the language of the agreement, 
10   which did not forbid DOGAG from seeking funding on its own or require 
11   DOGAG to disclose such efforts to Dominick.     

12          Dominick supports its second argument with a handful of emails in which 
13   DOGAG was unresponsive to Dominick’s requests, and the fact that DOGAG 
14   missed an in‐person meeting with a potential investor because the DOGAG 
15   representative missed his flight to that meeting due to traffic.    These incidents 
16   are insufficient to demonstrate that DOGAG evaded the spirit of the agreement 
17   by failing to consider potential funding options from Dominick.    See Sec. Plans, 
18   Inc., 769 F.3d at 817 (“The implied covenant does not undermine a party’s 
19   general right to act on its own interests in a way that may incidentally lessen the 
20   other party’s expected benefit.” (internal quotation marks omitted)).     

21         Dominick’s third argument is also foreclosed by the language of the 
22   agreement.    The implied covenant “can only impose an obligation consistent 
23   with other mutually agreed upon terms in the contract.”    Broder v. Cablevision 
24   Sys. Corp., 418 F.3d 187, 198‐99 (2d Cir. 2005) (internal quotation marks omitted).   
25   Because the agreement does not entitle Dominick to a fee when the funding is 
26   secured solely by DOGAG, imposing such an obligation would be inconsistent 
27   with the obligations set forth in the agreement.    To the extent Dominick argues 
28   that DOGAG’s alleged promises amended the agreement, that argument is 
29   meritless considering the agreement’s requirement that all modifications must be 
30   made in writing.     


      
                                              5 
          
 1          3.    Dominick also appeals the district court’s dismissal of its claim for 
 2   unjust enrichment.    However, “[t]he existence of a valid and enforceable written 
 3   contract governing a particular subject matter ordinarily precludes recovery in 
 4   quasi contract for events arising out of the same subject matter.”    Beth Israel 
 5   Med. Ctr. v. Horizon Blue Cross & Blue Shield of N.J., Inc., 448 F.3d 573, 587 (2d 
 6   Cir. 2006) (quoting Clark–Fitzpatrick, Inc. v. Long Island R.R. Co., 70 N.Y.2d 382, 
 7   388 (1987)).   Under the agreement, Dominick agreed to “undertake such other 
 8   activities as the parties may from time‐to‐time mutually agree and determine 
 9   (‘Financial Services’).”    JA 25.    The agreement also provides that Dominick’s 
10   compensation would include an “Initial Advisory Fee”, in addition to a possible 
11   finder’s fee if it procured funding.    JA 26.    We therefore agree with the district 
12   court that the agreement explicitly sets forth the services Dominick would be 
13   required to provide and the compensation to which Dominick would be entitled 
14   for providing those services.    Because Dominick provided no services for which 
15   compensation is not specified in the agreement, there is no basis for a claim of 
16   unjust enrichment. 

17         4. Finally, Dominick argues that the district court abused its discretion 
18   when it sua sponte declined to consider Dominick’s claims that (i) DOGAG 
19   breached the contract by hiring another broker; and (ii) DOGAG breached its 
20   duty of good faith and fair dealing by agreeing to an exclusivity period with 
21   ECP.    The district court noted that Dominick’s complaint did not include these 
22   allegations as bases for its claims and that Dominick had failed to move to 
23   amend its complaint, and therefore concluded that the claims should not be 
24   considered.     

25         “[P]laintiffs who failed to include a claim in their complaint can move to 
26   amend the complaint; if summary judgment has been granted to their opponents, 
27   they can raise the issue in a motion for reconsideration.”    Greenidge v. Allstate 
28   Ins. Co., 446 F.3d 356, 361 (2d Cir. 2006).    Where, as here, the plaintiff chooses to 
29   pursue neither route, “a district court does not abuse its discretion when it fails 
30   to grant leave to amend a complaint without being asked to do so.”    Id.; see also 
31   Mauro v. S. New England Telecomms., Inc., 208 F.3d 384, 386 n.1 (2d Cir. 2000) 
32   (concluding that the district court did not err by refusing to consider a claim 

      
                                                6 
          
1   where the plaintiff failed to move for reconsideration after the district court’s 
2   decision alerted him to pleading deficiencies).       

3          We have considered the plaintiff’s remaining arguments and find them to 
4   be without merit.    For the foregoing reasons, we AFFIRM the judgment of the 
5   district court. 

6                             FOR THE COURT:   
7                             Catherine O’Hagan Wolfe, Clerk of Court 




     
                                              7